DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the two or more followed objects” in ll. 3 from the bottom. There is insufficient antecedent basis for this limitation in the claim. Furthermore, what is included in the claimed “following instruction” is essential but omitted in the current language. Such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
Claims 2-14 are rejected because they depend on claim 1.
Claim 2 is further rejected for reciting the element “two or more objects” in ll. 3. It is unclear whether it refers to the same “two or more objects” presented in its parent claim 1.
Claim 4 is further rejected for reciting the element “one or more followed objects identified by the UAV from the image”. Specifically, how the claimed “one or more followed objects identified by the UAV from the image” is operatively related to the claimed “two or more followed objects indicated by the following instruction” is essential but omitted. Such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
Claims 5-10 are further projected because they depend on claim 4.
Claim 15 is rejected for substantially the same rationale as applied to claim 1. Claim 15 is further rejected for reciting “a UAV”. It is unclear whether it refers to the same UAV including the claimed control terminal. 
Claims 16-22 are rejected because they depend on claim 15.
Claim 18 is further rejected for reciting the element “one or more followed objects identified by the UAV from the image”. Specifically, how the claimed “one or more followed objects identified by the UAV from the image” is operatively related to the claimed “two or more followed objects indicated by the following instruction” is essential but omitted. Such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
Claims 19-22 are further projected because they depend on claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, 15-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zang (US Patent No. 9,164,506).
Regarding claim 1, Zang teaches a following control method (Figs. 1, 4, 8-13) comprising: 
receiving and displaying an acquired image (Fig. 10: block 1002; Fig. 11: block 1102; Col. 37: ll. 10-15) acquired by an imaging device (Col. 12: ll. 6-18) of an unmanned aerial vehicle (UAV) (Col. 10: ll. 50-52; Fig. 1: movable object 101 depicted as an unmanned aerial vehicle (UAV)); 
detecting a user's selection operation on two or more objects in the image (Col. 23: ll. 18-20, “the user may provide target type information by selecting one or more targets from within one or more images”; Col. 36: ll. 52-54, “selecting … targets …”; Fig. 9: block 904; Fig. 10: block 1004); 
determining a following instruction based on the detected selection operation (Fig. 4; Col. 23: ll. 27-52; Col. 24: ll. 16-20; Examiner’s Note: following instruction is interpreted as instruction of tracking targets according to target information); and 
controlling the UAV to follow the two or more followed objects indicated by the following instruction so that the two or more followed objects are in an imaging frame of the imaging device (Fig. 4: block 408; Col. 35: ll. 62-66, “The tracking input can be used to generate 908 target information that can be used by the movable object to track one or more targets”).

Regarding claim 2, Zang teaches the method of claim 1. Zang further teaches the method of claim 1, wherein detecting the user's selection operation on two or more objects in the image includes: 

wherein determining the following instruction based on the detected selection operation includes: 
determining the following instruction based on the detected voice selection operation (Col. 37: ll. 27-29).

Regarding claim 3, Zang teaches the method of claim 1. Zang further teaches the method of claim 1, wherein detecting the user's selection operation on two or more objects in the image includes detecting the user's selection operation on two or more objects on an interactive interface displaying the image (Col. 37: ll. 31-34).

Regarding claim 4, Zang teaches the method of claim 1. Zang further teaches the method of claim 1, further comprising: 
receiving following object identification information sent by the UAV (Col. 22: ll. 57-59 and 61-62, “the target information may be obtained from a component (e.g., memory) onboard a movable object (e.g., UAV)” and “the target information about a target may be provided by the target itself”; Examiner’s Note; “following object identification information” interpreted as target information), the following object identification information being used to indicate one or more followed objects identified by the UAV from the image (Col. 22: ll. 64-65, “the target information may include initial target information specific to a particular known target”); and 


Regarding claim 5, Zang teaches the method of claim 4. Zang further teaches the method of claim 4, wherein the following object identification information includes position information (Col. 22, ll. 66 continued to Col. 23, ll. 9) of the one or more followed objects identified by the UAV from the image.

Regarding claim 6, Zang teaches the method of claim 4. Zang further teaches the method of claim 4, wherein identifying, in the image, the one or more followed objects identified by the UAV from the image based on the following object identification information includes displaying, in the image, an icon (Fig. 13: Circle 1306, rectangle 1312 or diamond 1318) for identifying the one or more followed objects identified by the UAV from the image based on the following object identification information.

Regarding claim 8, Zang teaches the method of claim 4. Zang further teaches the method of claim 4, wherein detecting the user's selection operation of two or more followed objects in the image includes detecting the user's selection operation of two or more followed objects in the image not being identified by the UAV from the image (Col. 22: ll. 63-65, “the target type information may include … target type information about potentially unknown target(s)”).

claim 9, Zang teaches the method of claim 4. Zang further teaches the method of claim 4, wherein detecting the user's selection operation of two or more followed objects in the image includes detecting the user's selection operation of one or more followed objects identified by the UAV from the image, and detecting the selection operation of one or more followed objects not being identified by the UAV from the image (Col. 22: ll. 63-65).

Regarding claim 10, Zang teaches the method of claim 4. Zang further teaches the method of claim 4, further comprising: 
receiving type information (Col. 23: ll. 10-14) of one or more followed objects sent by the UAV; and 
identifying a type of the one or more followed objects in the image based on the type information of one or more followed objects (Col. 23: 43-52).

Regarding claim 11, Zang teaches the method of claim 1. Zang further teaches the method of claim 1, further comprising: 
detecting a user's confirm follow operation (Fig. 13); and 
controlling the UAV to follow the two or more followed objects indicated by the following instruction so the two or more followed objects are in the imaging frame of the imaging device includes controlling the UAV to follow the two or more followed objects indicated by the following instruction so the two or more followed objects are in the imaging frame of the imaging device after detecting the user's confirm follow operation (Col. 23: 53-67; Col. 24: ll. 16-30).

Regarding claim 12, Zang teaches the method of claim 11. Zang further teaches the method of claim 11, further comprising: 
displaying a confirm follow icon (Fig. 13: Circle 1306, rectangle 1312 or diamond 1318); and 
detecting the user's confirm follow operation includes detecting a user's operation on the confirm follow icon (Fig. 13).

Regarding claim 13, Zang teaches the method of claim 1. Zang further teaches the method of claim 1, further comprising 
detecting a user's flight control operation while the UAV is following the two or more followed objects (Fig. 4: block 408); 
determining a flight control instruction (Fig. 4: block 408, “commands for UAV”) based on the detected flight control operation; and 
sending the flight control instruction to the UAV for the UAV to adjust one or more of a position of the UAV, an attitude of the UAV, or an attitude of a gimbal of the UAV based on the flight control instruction (Fig. 4: block 408).

Regarding claim 15, Zang teaches a control terminal (Fig. 1: control terminal 112; Fig. 12: control terminal 1200) of a UAV (Col. 10: ll. 50-52; Fig. 1: movable object 101 depicted as an unmanned aerial vehicle (UAV)) comprising: 

a processor (Col. 6: ll. 61-62, “one or more processors”) configured to: 
display the acquired image acquired by the imaging device of a UAV (Fig. 10: block 1002; Fig. 11: block 1102; Col. 37: ll. 10-15); 
detect a user's selection operation on two or more objects in the image (Col. 23: ll. 18-20, “the user may provide target type information by selecting one or more targets from within one or more images”; Col. 36: ll. 52-54, “selecting … targets …”; Fig. 9: block 904; Fig. 10: block 1004); 
determine a following instruction based on the detected selection operation (Fig. 4; Col. 23: ll. 27-52; Col. 24: ll. 16-20; Examiner’s Note: following instruction is interpreted as instruction of tracking targets according to target information); and 
control the UAV to follow the two or more followed objects indicated by the following instruction so that the two or more followed objects are in an imaging frame of the imaging device (Fig. 4: block 408; Col. 35: ll. 62-66, “The tracking input can be used to generate 908 target information that can be used by the movable object to track one or more targets”).

	Claim 16 is rejected for substantially the same rationale as applied to claim 2.

	Claim 17 is rejected for substantially the same rationale as applied to claim 3.

Claim 18 is rejected for substantially the same rationale as applied to claim 4.

	Claim 19 is rejected for substantially the same rationale as applied to claim 5.

	Claim 20 is rejected for substantially the same rationale as applied to claim 6.

	Claim 22 is rejected for substantially the same rationale as applied to claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zang (US Patent No. 9,164,506) in view of Zhang et al. (US 2019/0064852).
Regarding claim 7, Zang teaches the method of claim 4. Zang does not further expressly teach the method of claim 4, wherein: 
the one or more followed objects identified by the UAV from the image includes a plurality of followed objects identified by the UAV from the image; and 

The differentiating limitations are not new, however.
Zhang, for instance, teaches in Figs. 1-2 a method, wherein: 
the one or more followed objects identified by the UAV from the image includes a plurality of followed objects identified by the UAV from the image (Fig. 1: block 100; Fig. 2); and 
detecting the user's selection operation of two or more followed objects in the image includes detecting, in the image, the user's selection operation of two or more followed objects identified by the UAV from the image (Fig. 2; [0115]; [0127]).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Zhang’s technique with Zang’s technique to achieve multi-task tracking, which would obviously be desirable in terms of enhanced capability of a UAV.

Regarding claim 14, Zang teaches the method of claim 1. Zang does not teach the method of claim 1, further comprising: 
detecting a user's composition selection operation; 
determining a composition instruction based on the detected composition selection operation; and 
controlling the UAV to follow the two or more followed objects indicated by the following instruction so that the two or more followed objects are in an imaging frame of the imaging device includes controlling the UAV to follow the two or more followed objects 
In the same field of endeavor, Zhang teaches a method comprising: 
detecting a user's composition selection operation (Fig. 2; [0127]); 
determining a composition instruction ([0130]: priority of the at least two targets according to the information about the sequence reads on a composition instruction) based on the detected composition selection operation; and 
controlling the UAV to follow the two or more followed objects indicated by the following instruction  so that the two or more followed objects are in an imaging frame of the imaging device includes controlling the UAV to follow the two or more followed objects indicated by the following instruction so that the two or more followed objects are in an imaging frame of the imaging device based on a composition rule indicated by the composition instruction (Fig. 1: box 102).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Zhang with the technique of Zang to achieve robust multi-task tracking, which would obviously be desirable in terms of enhanced capability of a UAV.

Claim 21 is rejected for substantially the same rationale as applied to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 10,587,790 discloses controlling photography using a UAV (entire disclosure);
US 2019/0253611 discloses in Fig. 5 an approach of selecting/manipulating a target on an interactive interface of a control device of a UAV.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693